Case 1:20-cv-21457-KMW Document 139 Entered on FLSD Docket 05/27/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

    ANTHONY SWAIN, et al., individually and
    on behalf of all others similarly situated,

            Plaintiffs,
                                                        Case No.: 1:20-cv-21457-KMW
                      v.

    DANIEL JUNIOR, in his official capacity as
    Director of the Miami-Dade Corrections and
    Rehabilitation Department, et al.,

          Defendants.
    _____________________________________/

                  PLAINTIFFS’ MOTION FOR ENTRY OF SCHEDULING ORDER

           Plaintiffs, by and through the undersigned counsel and pursuant to S.D. Fla. L. R.

   16.1(b)(5), respectfully move this Court for entry of a Scheduling Order and in support state:

           1.      This is a matter seeking habeas corpus relief and, as such, it is exempt under Fed.

   R. Civ. P. 26(a)(1)(B)(iii) and S.D. Fla. L. R. 16.1(b0(1), from the Initial Disclosure requirements

   of Fed. R. Civ. P. 26 and S.D. Fla. L. R. 16.1. However, pursuant to S.D. Fla. L. R. 16.1(b)(5):

   “The Court shall have the discretion to enter a Scheduling Order or hold a Scheduling Conference

   in any case even if such case is within an exempt category.”

           2.      During the hearing held on Monday, May 18, 2020, the Court stated that the Court

   was not yet ready to address Plaintiffs’ habeas corpus claim. Plaintiffs believe that entry of a

   Scheduling Order or the setting of a Scheduling Conference would facilitate discovery, set

   appropriate deadlines for the parties to file relevant motions, and put this matter on a track for final

   disposition.




   EAST\174153763.1
Case 1:20-cv-21457-KMW Document 139 Entered on FLSD Docket 05/27/2020 Page 2 of 3



             3.     Based on the foregoing, Plaintiffs hereby request that the Court enter a Scheduling

   Order or hold a Scheduling Conference pursuant to S.D. Fla. L. R. 16.1(b)(5).

                         CERTIFICATE OF GOOD FAITH CONFERENCE

             Pursuant to S.D. Fla. L. R. 7.1(a)(3), the undersigned hereby certifies that counsel for

   Plaintiffs conferred with counsel for Defendants and, on May 26, 2020, Defendants’ counsel stated

   that Defendants opposed the instant Motion. According to Defendants’ counsel: “Any discovery

   as this stage is premature, particularly in light of the pending appeal and stay.” (Emphasis

   added).

   Dated: May 27, 2020                            Respectfully submitted,

                                                  /s/ Lida Rodriguez-Taseff
                                                  Lida Rodriguez-Taseff
                                                  Florida Bar No. 39111
                                                  DLA Piper LLP (US)
                                                  200 South Biscayne Blvd., Ste 2500
                                                  Miami, Florida 33131
                                                  Tel.: (305) 423.8525
                                                  lida.rodriguez-taseff@dlapiper.com
                                                  Secondary Email: dawn.perez@dlapiper.com

                                                  R. Quinn Smith, Fla. Bar No. 59523
                                                  quinn.smith@gstllp.com
                                                  Katherine Alena Sanoja, Fla. Bar No. 99137
                                                  katherine.sanoja@gstllp.com
                                                  GST LLP
                                                  1111 Brickell Avenue, Suite 2715
                                                  Miami, Florida 33131
                                                  Tel: (305) 856-7723

                                                  Meena Jagannath, Fla. Bar No. 102684
                                                  meena@communityjusticeproject.com
                                                  COMMUNITY JUSTICE PROJECT
                                                  3000 Biscayne Blvd. Ste 106
                                                  Miami, Florida 33137
                                                  Tel: (305) 907-7697

                                                  Maya Ragsdale, Fla. Bar No.: 1015395
                                                  maya@dreamdefenders.org



   EAST\174153763.1
Case 1:20-cv-21457-KMW Document 139 Entered on FLSD Docket 05/27/2020 Page 3 of 3



                                             DREAM DEFENDERS
                                             6161 NW 9thAve.
                                             Miami, Florida 33127
                                             Tel: 786-309-2217

                                             Alexandria Twinem, D.C. Bar No. 1644851
                                             (Admitted Pro Hac Vice 4/6/2020)
                                             alexandria@civilrightscorps.org
                                             Katherine Hubbard, DC Bar No. 1500503
                                             (Admitted Pro Hac Vice 4/6/2020)
                                             katherine@civilrightscorps.org
                                             Alec Karakatsanis
                                             alec@civilrightscorps.org
                                             (Pro Hac Vice Admission Pending)
                                             CIVIL RIGHTS CORPS
                                             1601 Connecticut Ave. NW, Ste. 800
                                             Washington, DC 2009
                                             Tel: (202) 894-6126

                                             Tiffany Yang, DC Bar. No. 230836
                                             tyang@advancementproject.org
                                             (Admitted Pro Hac Vice 4/6/2020)
                                             Thomas B. Harvey, MO Bar. No. 61734
                                             (Admitted Pro Hac Vice 4/6/2020)
                                             tharvey@advacementproject.org
                                             ADVANCEMENT PROJECT
                                             1220 L Street NW, Ste 850
                                             Washington, DC 20005
                                             Tel: (202) 728-9557

                                             Attorneys for Plaintiffs


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 27th day of May, 2020 a true and correct copy of the

   foregoing was electronically filed with the Clerk of the Court U.S. District Court, Southern

   District of Florida, using the CM/ECF system which will send notification of such filing to

   counsel of record.

                                                    /s/ Lida Rodriguez-Taseff
                                                    Lida Rodriguez-Taseff
                                                    Florida Bar No. 39111



   EAST\174153763.1
